Citation Nr: 1624935	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease (DJD) of the lumbar spine prior to June 11, 2012 and in excess of 40 percent from that date.

2.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a right ankle injury.

3.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a right knee injury.

4.  Total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from February 1965 to July 1965.  The Veteran also had a period of Reserve service.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2015 the Board remanded the matters for additional development.

In an interim September 2015 rating decision the RO increased the rating for traumatic DJD of the lumbar spine to 40 percent effective June 11, 2012.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for DJD of the lumbar spine, residuals of a right ankle injury, and residuals of a right knee injury are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria and Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a Veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.   

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.

The Veteran meets the schedular criteria for an award of TDIU; he is service-connected for DJD of the lumbar spine, rated 40 percent; sciatic nerve right side lower extremity, rated 40 percent; sciatic nerve left side lower extremity, rated 40 percent; residuals of right ankle injury, rated 20 percent; and residuals of right knee injury, rated 20 percent.  The combined rating for his service-connected disabilities is 90 percent from August 7, 2015.

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a Veteran is unemployed is not enough.  It must be determined that his service-connected disabilities, without regard to his advancing age, make him incapable of performing the acts required by employment.  Id.

On his formal claim for TDIU in December 2015, the Veteran reported that he last worked in 1982 as a machinist at a machine company.  With regard to his education, he completed high school.  He did not have any other education and training before he was too disabled to work.  He worked at the machine company from 1979 to 1982, and has not reported any other post-service work experience.  

On February 2010 VA joints examination, the Veteran reported having problems with standing and walking due to back pain.  On physical examination, his gait was antalgic.  At the time of the examination, he had been unemployed for more than 20 years due to chronic back and rectal problems.  The evidence shows he has received Social Security Administration benefits since 1994. 

Lay statements from the Veteran's adult children variously dated from 2008 to 2013 attest essentially to the Veteran's inability to perform activities of daily living unassisted.  In April 2008, April 2010, May 2011 and March 2013 statements, his daughter, with whom he resides, noted that the Veteran was unable to do any housework or laundry, and she had to assist him with getting out of the bathtub (from a shower chair) because he had fallen several times.  She stated that he needed help with everything, including walking because he has had falls getting out of his chair and when he forgets to use his walker.  In April 2008 and March 2013 statements, his son-in-law, noted that the Veteran is unable to do any yard work around the house because he "can hardly walk."  He cannot walk on an uneven surface without the help of his cane, walker or other support.  

On August 2015 VA ankle, knee and back examinations, the Veteran reported that his ability to walk was decreased.  He uses a wheelchair and a brace on a regular basis.  He stated he has had increased low back pain for the past 3 years and was not able to walk more than 10 feet due to low back pain.  He used a rollator inside his home and used a scooter outside.  He lives with his daughter and son-in-law and they assist him with his activities of daily living.  He stated that he was not able to walk, bend or weight lift.  The examiner noted that the Veteran's lumbar spine, right ankle and right knee disabilities impact his ability to perform any type of occupational task such as standing, walking, lifting, sitting, etc.; he can perform sedentary work only.  

In September 2015 the Veteran submitted a statement in support of his claim for individual unemployability.  He noted that he could not walk, breathe or hear. 

Considered together, the Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.  The August 2015 VA examiner excluded any physical employment due to the Veteran's orthopedic disabilities.  With regard to sedentary employment, the examiner did not rule it out (but instead specifically found that the Veteran could manage sedentary employment).  The Board finds that the limitations imposed by his chronically severe lumbar spine disability with associated moderately severe bilateral neurologic abnormalities and right ankle and knee disabilities, when assessed together, impede sedentary employment.  In addition, the Veteran's past work experience is limited and he has only a high school education and no specialized training.

The Board therefore concludes that the Veteran's service-connected disabilities have rendered him unemployable.  In reaching this conclusion, the Board has considered the Veteran's educational and industrial background, the findings of the VA examinations, and lay statements in support of his claim.  The Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities and should be rated as totally disabled.



ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The development actions requested in the Board's April 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.  In the April 2015 remand, the Board directed the AOJ to "Schedule the Veteran for a VA examination to ascertain the severity of his lumbar spine, right knee, and right ankle disabilities.  All indicated tests or studies must be completed."

In August 2015 Compensation and Pension (C&P) examination reports for the Veteran's lumbar spine, right knee and right ankle disabilities, the VA examiner noted in each report "x-rays ordered- not done."  According to the Veteran in a September 2015 statement, x-ray examinations were never performed.  A remand is necessary to schedule the Veteran for x-rays of his lumbar spine, right knee and right ankle.  After the x-rays and any other indicated tests or studies deemed necessary are completed, the same examiner should provide an addendum report to discuss x-ray findings in light of the other evidence of record.

Moreover, in the August 2015 VA examination reports (for lumbar spine, right ankle and right knee) the examiner noted that she was unable to provide an opinion regarding functional limitation during flare-ups of the Veteran's lumbar spine, right ankle and right knee disabilities without resorting to mere speculation in rendering such opinions.  
The Court in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Here, the examiner noted that an opinion in these matters was not feasible since it would rely on "subjective data."  The Board notes that the Veteran, as a lay person, is competent to provide statements related to observations of his functional abilities and limitations.  The Board therefore finds the examiner's rationale (for not providing an opinion without resorting to speculation) inadequate.  On remand the examiner should consider the Veteran's statements and the lay statements of family members of record and formulate an opinion regarding the Veteran's functional limitations during flare-ups based on evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for x-rays of his lumbar spine, right knee and right ankle.

2.  After completion of the foregoing, obtain an addendum report and opinion from the same examiner who conducted the August 2015 C&P examinations or, if unavailable, the AOJ should arrange for another VA examiner to provide addendum reports and opinions after review of the record to include the x-ray findings and with regard to functional limitations during flare-ups of the lumbar spine, right knee and right ankle.  The Veteran's record and a copy of this remand must be made available to the examiner.

The examiner is asked to review the x-ray examination findings and discuss such findings in light of the other evidence of record.  

The examiner is also asked to provide an opinion regarding the Veteran's functional limitations during flare-ups of his lumbar spine, right ankle and right knee disabilities.  In formulating such opinions, the examiner must consider the Veteran's statements and the lay statements of family members found in the evidence of record.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues in light of all evidence of record, including x-ray findings.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with a supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


